DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 08/18/2021 has been entered.  Claims 2-7, 9-14, 21 and 22 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/18/2021.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments with respect to claims 22 and 10 regarding Meeker; Gregory W. et al. US 4714422 A, hereinafter Meeker, failing to disclose “a fixed block… at least one flange extending from the heat sleeve block… a hydraulic cylinder… having… an attachment flange… wherein the attachment flange is releasably connected to the at least one flange of the fixed block”, the examiner respectfully disagrees.  The examiner has interpreted the term ‘flange’ as ‘any projecting member’.  Meeker discloses a fixed block (14)… at least one flange extending from the 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 Ln 4-5, please amend to -- moving the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-5 cites the limitation "the respective hydraulic cylinders output different maximum…”.  This term lacks antecedent basis, it is unclear to which cylinder this term is referring.  Claim 22, previously stated ‘a hydraulic cylinder, but in singular form, and therefore cannot be the antecedent basis for plural cylinders.  It is further unclear as it cylinder outputs a maximum…--  The value also must be made singular for each claim.
Claim 3 Ln 2 cites the limitation "cylinders output different maximum pressures”.  As claim 22 has been interpreted to comprise a single cylinder, it is unclear how the single cylinder may have plural maximum pressures.  Furthermore, it is unclear how a cylinder outputs pressure as cylinder only output force and motion. Therefore the scope of the claim is indeterminate.  
Claims 9 Ln 2 cites the limitation "the cylinder attachment mechanism”.  This term lacks antecedent basis and it is unclear to which cylinder this term is referring.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[the]] a cylinder attachment mechanism--.
Claims 9 Ln 3 cites the limitation "the fixed block section”.  This term lacks antecedent basis and it is unclear to which section this term is referring.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the fixed block [[section]]--.
Claims 9 Ln 4 cites the limitation "the unique screw”.  This term lacks antecedent basis and it is unclear to which section this term is referring.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the [[unique]] screw--.
Claims 9 Ln 3 cites the limitation "the cylinder attachment mechanism includes… and that provides the rotation of a rear end”.  It is unclear how the cylinder attachment mechanism provides rotation.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the cylinder attachment mechanism includes… and [[that]] the screw rotation driver provides the rotation of a rear end--.
Claim 10 Ln 5 cites the limitation "a screw”.  It is unclear if this screw is the same as or different from the screw stated in line 3.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the screw--.
Claim 10 Ln 11 cites the limitation "a plurality of hydraulic cylinders”.  It is unclear if this term is the same as or different from the term stated in line 4.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the at least one hydraulic cylinder[[s]]--.
Claim 10 Ln 12 cites the limitation "the hydraulic cylinders of the plurality of hydraulic cylinders”.  It is unclear if this term is the same as or different from the term stated in line 11.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[the]] each hydraulic cylinder[[s]] of the the at least one hydraulic cylinder[[s]]--.
Claim 10 Ln 2-4 cites the limitation "an injection apparatus having…at least one hydraulic cylinder”. Ln 10-11 states “selecting a hydraulic cylinder”.  Ln 14 states “attaching the selected hydraulic cylinder”.  It is unclear how, if the device already has at least one hydraulic cylinder, a cylinder may be selected from amongst the cylinders (already part of the device) and attach the cylinder to the device.  Therefore the scope of the claim is indeterminate.  For examination, the claim has been interpreted as the device does not have the ‘at least one cylinder’, then select a cylinder, then attach the 
Claim 12 Ln 2 cites the limitation "the plurality of hydraulic cylinders”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 11.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --each hydraulic cylinder of the at least one hydraulic cylinder[[s]]--.
Claim 13 Ln 2 cites the limitation "the plurality of hydraulic cylinders”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 11.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --each hydraulic cylinder of the at least one hydraulic cylinder[[s]]--.
Claim 13 Ln 3 cites the limitation "maximum pressures and maximum speeds”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 12-13.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same.
Claim 14 Ln 2 cites the limitation "the plurality of hydraulic cylinders”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 11.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --each hydraulic cylinder of the at least one hydraulic cylinder[[s]]--.
Claim 14 Ln 3 cites the limitation "maximum pressures and maximum speeds”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 12-13.  Therefore the scope of the claim is indeterminate.  For examination, the limitation 
Claim 21 Ln 2 cites the limitation "a hydraulic cylinder”.  It is unclear if this term is the same as or different from the term stated in claim 10 line 11, or claim 10 line 4.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as a different cylinder.
Claim 22 Ln 5-6 cites the limitation "the heat sleeve block”.  This limitation lacks antecedent basis and it is unclear to which previous term it is referring and how it is related to the associated structures.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the fixed block--.

Claims 2, 6 and 7 are rejected at least for their dependence upon claim 22.
Claim 11 is rejected at least for their dependence upon claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 7, 9-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeker; Gregory W. et al. US 4714422 A, hereinafter Meeker.
Regarding claim 22, Meeker discloses (Fig. 1-5), as far as is definite, an injection molding machine (Abstract), comprising: 
a screw (24), a ratio of a length and diameter of the screw being set as a specific 
a heat sleeve (12/20) housing the screw; 
a screw rotation driver (32) for rotating the screw in the heat sleeve (Col 2 Ln 64-67); 
a fixed block (14) supporting the heat sleeve and at least one flange extending from the fixed block (the portions of (14) projecting rightwards from the block portion (immediately adjacent to (21)), projecting immediately adjacent (68)); and 
a hydraulic cylinder (68, 68) for moving the screw forwardly or rearwardly, the hydraulic cylinder having a cylinder body (the depicted cylindrical part of (68)) and an attachment flange (the blocks that attach (68) and projecting from (68)) extending outwardly from the cylinder body, 
wherein the attachment flange is releasably connected to the at least one flange of the fixed block (the hydraulic cylinder (68) is depicted as being assembled via bolts and nuts, and therefor ‘releasably connected’). 
Regarding claim 2, Meeker discloses (Fig. 1-5), as far as is definite, the specific value is selected from a range of 18-25 (Col 1 Ln 23-26 states greater than 20). 
Regarding claim 3, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinders output different maximum pressures ((68) fundamentally comprises a maximum pressure). 
Regarding claim 4, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinders output different maximum speeds ((68) fundamentally comprises a maximum speed) 
Regarding claim 5, Meeker discloses (Fig. 1-5), as far as is definite, the 
Regarding claim 7, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinders (68) are a single rod-type (69) hydraulic cylinder. 
Regarding claim 9, Meeker discloses (Fig. 1-5), as far as is definite, the cylinder attachment mechanism (13/14) includes the screw rotation driving section (32) that is provided at the rear side (right side as depicted) of the fixed block section (14) and that provides the rotation of the rear end of the unique screw inserted to the heat sleeve (Col 2 Ln 64-67) and a support block section (13) having a pair of rear detachable sections (portions of (13) interfacing with (69)) that are provided at both sides of this screw rotation driving section and that constitute the cylinder detachable section providing the detachability of the tip ends of the piston rods protruding from the respective hydraulic cylinders (Col 4 Ln 13-15), respectively. 

Regarding claim 10, Meeker discloses (Fig. 1-5), as far as is definite, a molding method of an injection molding machine (Abstract) having an injection apparatus having a screw rotation driver (32) for rotating a screw (24) inserted to a heat sleeve (12/20) and a at least one hydraulic cylinder (68, 68) for forwardly or rearwardly moving the screw for which an L/D ratio between a screw length L and a screw diameter D is set as a specific value to the injection apparatus (having an L/D ratio “more than twenty times”, Col 1 Ln 23-26), the method comprising: 
prior to a molding operation, selecting a hydraulic cylinder from among a plurality of hydraulic cylinders that is adaptable to a to-be- molded piece and the screw 
Regarding claim 11, Meeker discloses (Fig. 1-5), as far as is definite, the specific value is selected from a range of 18-25 (Col 1 Ln 23-26 states greater than 20). 
Regarding claim 12, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinders output different maximum pressures ((68) fundamentally comprises a maximum pressure). 
Regarding claim 13, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinders output different maximum speeds ((68) fundamentally comprises a maximum speed) 
Regarding claim 14, Meeker discloses (Fig. 1-5), as far as is definite, the respective hydraulic cylinder output different maximum pressures and maximum speeds ((68) fundamentally comprises a maximum pressure and speed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meeker.
Regarding claim 6, Meeker discloses, as far as is definite, the claimed invention substantially as claimed, as set forth above for Claims 22 except fails to explicitly state that the respective hydraulic cylinders are a double rod-type hydraulic cylinder. Instead, Meeker discloses the respective hydraulic cylinders (68) are a single rod-type (69) hydraulic cylinder.
Since applicant has not disclosed that having a double rod-type hydraulic cylinder solves any stated problem or is for any particular purpose, and it appears that the a single rod-type hydraulic cylinder, of Meeker would perform equally well with the double rod-type hydraulic cylinder as claimed by applicant, it would have been an obvious matter of design choice to further modify the single rod-type hydraulic cylinder of the Meeker by utilizing a double rod-type hydraulic cylinder as claimed for the purpose of forwardly or rearwardly moving the screw.
Regarding claim 21, Meeker discloses, as far as is definite, the claimed invention substantially as claimed, as set forth above for Claims 10 except fails to explicitly state that the method further comprising detaching and removing a hydraulic cylinder from the injection apparatus before attaching the selected hydraulic cylinder.
Since applicant has not disclosed that having method of detaching a cylinder solves any stated problem or is for any particular purpose, and it appears that the detachable cylinder, of Meeker would perform equally well with being detachable and reattachable as claimed by applicant, it would have been an obvious matter of design .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745